Citation Nr: 1117273	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  08-16 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for gastroesophageal reflux disease (Barrett's esophagus), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for organic residuals of frostbite.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to September 1952.  He is a Korean War veteran who earned the Combat Infantryman Badge (CIB).

This matter is before the Board of Veterans' Appeals (Board) from April 2007 and March 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for gastroesophageal reflux disease (GERD) and skin cancers of the face, ears, head and arms, and organic residuals frostbite, respectively.

On appeal in September 2009, the Board remanded the case for VA examinations.  This development has been completed with respect to the skin cancer claim.

There is no indication in the record that the RO has developed and adjudicated the Veteran's informal claims of service connection for a heart disability (to include as secondary to service-connected PTSD), an increased evaluation for PTSD, and entitlement to a total disability rating based on individual unemployability (TDIU).  Therefore, these claims are again referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for GERD (Barrett's esophagus) and organic residuals frostbite are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The most probative evidence of record shows that the Veteran's skin cancer is not related to his service.


CONCLUSION OF LAW

The criteria for service connection for skin cancer have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letter dated in August 2006.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim, and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Furthermore, there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record includes VA treatment records, private treatment reports, a VA examination report, and a VA medical opinion and addendum.  The Veteran's service treatment records (STRs) are missing.  In memoranda dated March 2007 and March 2008, the RO indicated that a request to the National Personnel Records Center (NPRC) was negative, as the NPRC determined that the Veteran's STRs were fire-related.  VA has a heightened obligation to assist the appellant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are presumed to have been destroyed.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Based on the RO's efforts and the response from the service department, it is reasonably certain that the Veteran's STRs are no longer available and that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3)); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

With respect to the January 2010 VA examination, the examiner provided an opinion on the causes of the Veteran's skin cancer and the etiology of the disability based on examination of the Veteran, the Veteran's reported history, and a thorough review of the entire claim file.  The January 2010 VA examination and December 2010 addendum are deemed adequate for purposes of this appeal.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a medical diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in- service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he suffered from frost bite while serving in Korea and that this resulted in skin cancer of the ears.  Also, his exposure to both extreme hot and cold weather in Korea caused him to develop skin cancer of the arms, face, and head.  As the Veteran served for a year in Korea and participated in combat, it is likely that he was exposed to outside elements, such as extreme hot and cold weather.  See 38 U.S.C.A. § 1154.  

Private outpatient treatment records from Dr. D.M.P. show that the Veteran has actinic keratoses, basal cell carcinomas, squamous cell carcinoma, and a history of a malignant melanoma that was removed from his left cheek approximately 19 years ago.  In a February 2008 letter, Dr. D.M.P. opined that "it [was] more likely than not that the extreme elements including severe frostbite, extreme sun, and heat to which [the Veteran] was exposed while serving in Korea [had] contributed to his precancers and skin cancer conditions."  Dr. D.M.P. did not provide an explanation for the rationale of his opinion.  

During a January 2010 VA examination, the Veteran reported that his skin cancers began in the 1950's after discharge.  He related that he had been treated by Dr. D.M.P. for skin cancers with basal and squamous cell carcinoma.  He still had  numerous premalignant skin cancers on various areas of sun-exposed locations, to include the forehead, forearms, and hands.  He denied having any skin cancer below the belt.  The Veteran stated that he had not used sunscreen during service, as it was not provided to him.  He reportedly went bald as a young adult and developed "numbness sun exposed skin lesions" on his forehead, as well as other areas of his body above the waist.  The Veteran stated that "his dermatologist never was able to conclusively opine that environment conditions in the Korean War led to the skin cancers."  The examiner noted that the September 2009 Remand Order instructed him to consider Dr. D.M.P.'s February 2008 letter.  Although the examiner indicated on page one of the report that he was unable to find the letter in the file, his direct quote from the letter on page four of the report establishes that he did find and consider Dr. D.M.P.'s opinion.  The examiner determined that the Veteran did not have sufficient evidence with respect to his skin cancer claim.  He reasoned that the Veteran began having skin cancers after discharge, "perhaps five years later."  He noted that there was no evidence the Veteran had suffered from frostbite.  He also noted that the Veteran was not dark complected.  The examiner opined:

Although solar damage certainly played a role in the development of the veteran's skin cancer, it is least likely as not that the veteran's service in Korea played an important role.  Sun exposure on a daily basis of all years prior to as well as during and after service in Korea likely played a greater role.  Henceforth, it is as least likely as not that the veteran's skin cancers, clearly related to solar exposure or unrelated to the veteran's service in Korea.

In a December 2010 addendum, the examiner again noted the Veteran's history of service, his skin pigmentation and type, and Dr. D.M.P.'s letter.  He wrote:  "I do not share the opinion of [Dr. D.M.P.]"  The examiner explained that solar damage "certainly played a role" in the Veteran's development of skin cancer, and that it was "at least as likely as not" that the Veteran's service in Korea played an important role.  However, he determined that sun exposure on a daily basis prior to and after the Veteran's Korean service "likely played a greater role."  He opined that the Veteran's cancerous and precancerous lesions are "less likely as not (less than 50/50 probability)" caused by or a result of military service in Korea, to include exposure to the extreme elements (cold exposure, sun, and heat) discussed in Dr. D.M.P.'s letter. 

The unfavorable evidence outweighs the favorable evidence in terms of whether there is a relationship between the Veteran's skin cancer and service.  The January 2010 examiner accurately summarized information in the claim file.  He interviewed and examined the Veteran.  The examiner provided a full explanation for why the Veteran's skin cancer is not related to service.  He explained that it is due to cumulative sun exposure over decades and not simply from sun exposure for less than two years in service.  This opinion is well reasoned and supported by reference to objective medical evidence.  The opinion is also supported by the December 2010 addendum, which notes that although sun exposure was likely received in service, it was more significant throughout the rest of the Veteran's life.
The Board accords this opinion significant weight.  

The February 2008 opinion from Dr. D.M.P., the Veteran's treating physician, is not highly probative.  He based his opinion on the Veteran's assertion that he was exposed to "extreme elements" (including hot and cold temperatures) while in Korea.  However, he did not review other records in the claim file, and his opinion is less thorough and less convincing than the 2010 VA opinion.

The Veteran specifically claims that his skin cancer is related to service; however, there is no evidence that the Veteran has the medical training or expertise to provide a competent opinion on the etiology of his skin cancer, and his opinion has no probative value.  Even if his opinion was entitled to be accorded some probative value, it is far outweighed by the opinion provided by the VA medical professional who discussed the evidence of record and provided a complete rationale for his medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for skin cancer is denied.


REMAND

Manlincon Issue

In March 2008, the RO denied service connection for organic residuals frostbite.  The notice letter attached to the rating decision was dated April 1, 2008.  Correspondence dated April 2008 requested "[r]e-evaluation of claim decision APR 1, 2008 in connection with organic residuals frostbite."  The Veteran subsequently submitted evidence duplicative of that considered by the RO at the time of its March 2008 decision.  The Veteran's April 2008 correspondence was a valid and timely NOD with that decision.  See 38 C.F.R. §§ 20.201, 20.302.  In a May 2008 decision, the RO again denied service connection for organic residuals frostbite.  No statement of the case (SOC) has been issued.  Therefore, a remand is necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

GERD (Barrett's esophagus)

The Veteran contends that he first suffered from digestive problems while serving in Korea.  Specifically, he was assigned to a unit responsible for retrieving bodies and body parts, and the emotional trauma from this task caused him to have an upset stomach.  He further alleges that he continued to have digestive problems after service as he re-lived his experiences in Korea through his memories.  The Veteran is service-connected for PTSD evaluated as 50 percent disabling, effective June 28, 2006.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

VA and private outpatient treatment records show that the Veteran has chronic gastroesophageal reflux disease (GERD) with Barrett's esophagus.  

In a letter dated March 2007, the Veteran's private physician, Dr. S.O.D., stated, "[The Veteran] seems to feel that [his Barrett's esophagus] was caused by some exposure [as] an infantry man during the Korean War.  I am not aware of any scientific data that would support this position."  Dr. S.O.D.'s opinion addressed a direct service connection claim and did not provide comment on whether the Veteran's service-connected PTSD caused or aggravated his GERD/Barrett's esophagus.

In September 2009, the Board remanded the issue of service connection for GERD (Barrett's esophagus) for further development.  Specifically, a VA examination was required to determine whether the Veteran's GERD (Barrett's esophagus) was related to service or service-connected PTSD.  Findings regarding aggravation were requested.

The Veteran submitted to a VA examination in January 2010.  The examiner noted that no esophagus condition or hiatal hernia was noted during the Veteran's service.  He summarized Dr. S.O.D.'s treatment notes and noted the March 2007 opinion.  Upon physical examination, the Veteran's abdomen was soft and nontender; a reducible ventral hernia was noted.  The diagnosis was GERD with long segment of Barrett's esophagus without malignant transformation or laboratory evidence of dysplasia.  The examiner noted that the Veteran's symptoms were under control with proton-pump inhibiting agents.  He agreed with Dr. S.O.D. that there is no scientific evidence linking the Veteran's GERD and Barrett's esophagus to any service condition caused by the Korean War.  He further opined that "it is not least as likely as not, but less than a 50% chance probability that the veteran's [GERD] and Barrett's esophagus was caused or aggravated by service-connected disabilities of the [PTSD]."  

In an addendum dated June 2010, the VA examiner specifically addressed secondary service connection.  He stated that he could provide no additional rationale with respect to this theory.  He wrote "[t]he veteran's medical condition is just that a medical condition."  The examiner suggested that a psychiatrist would be better qualified to "explore the possibility of [PTSD], a psychiatric condition  causing physical problems."

The RO then requested a medical examination and opinion from a psychologist.  A September 2010 VA examination report shows that the Veteran reported persistent experiences of traumatic events that occurred during the Korean War, intrusive recollections, and recurring dreams.  He often woke up in the middle of the night and reflected on things that happened in Korea.  He had nightmares of fights and picking up dead bodies.  He believed his GERD has been aggravated by his years of having to endure those memories.  The psychologist diagnosed PTSD, but was unable to offer an onion as to whether or not the Veteran's GERD is due to or aggravated by the PTSD.  The examiner explained:

Even though it is believed that stress can negatively impact medical conditions, there is no objective method[] to determine how much stress or aggravation was created from military service without complications from other daily life stressors such as his history of dealing with significant health concerns (prostate cancer, heart condition).  A medical physician would need to opine as to the degree of correlation between the veteran's GERD (with related increased symptomatology) and the relation to PTSD . . . Because this clinician is not a medical doctor it is outside her scope of practice to speculate as to the etiology of his medical condition."

Remand is required for compliance with VA's due process obligations.  The January 2010 examiner did offer an opinion regarding direct and secondary service connection, but failed to provide any rationale for that opinion.  In a June 2010 addendum, the examiner refused to speculate as to any connection between the Veteran's PTSD and GERD and suggested that an opinion be obtained from a psychiatrist.  Inexplicably, the RO obtained an opinion from a psychologist, who refused to speculate and instead suggested that a psychiatrist would be better qualified to render an opinion with respect to secondary service connection.

The examinations are not, therefore, adequate for adjudication purposes, and remand is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Further, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The failure of the examiners to respond completely to the Board's questions mandate remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Provide the Veteran with a VA psychiatric examination to determine the etiology of his GERD (Barrett's esophagus).  The claim folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner should opine as to whether the Veteran's GERD (Barrett's esophagus) is at least as likely as not caused or aggravated by service or service-connected PTSD; any role of PTSD must be specifically discussed.  Aggravation means worsened beyond the natural progression of the disease.  The examiner must specifically address Dr. S.O.D.'s March 2007 opinion.

A full and complete rationale for all opinions expressed is required.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Provide a Statement of the Case which addresses the issue of entitlement to service connection for organic residuals frostbite.  If, and only if, the appeal is perfected by a timely filed substantive appeal, this issue should be certified to the Board.

3. Thereafter, any additional development deemed necessary should be obtained and the GERD (Barrett's esophagus) claim readjudicated.  If the benefit sought remains denied, a supplemental statement of the case should be provided and a reasonable period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


